PER CURIAM:
Defendant Huff appeals from a judgment setting aside an execution sale on account of a grossly inadequate consideration. The defendant Huff initiated the execution sale.of property owned by plaintiff in order to enforce a judgment which arose out of a divorce action between the parties.
This is the second time this matter has come before this court. Earlier we reversed the trial court’s dismissal of the plaintiff’s petition. Huff v. Huff, 622 S.W.2d 731 (Mo.App.1981). After remand and a hearing, the trial court set aside the execution sale.
We have carefully reviewed the record and conclude that the trial court’s ruling is supported by substantial evidence and is not against the weight of the evidence. We have found no error in the trial court’s application or declaration of the law and we have determined that an extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.-16(b).
All Judges concur.